ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-288, concluding that JAMES H. WOLFE, III, *72of NEWARK, who was admitted to the bar of this State in 1979, and who thereafter was suspended from the practice of law by Order of the Court filed on May 9, 2001, effective June 4, 2001, and who remains suspended at this time, should be reprimanded for violating RPC 1.4(a) (failure to communicate), and good cause appearing;
It is ORDERED that JAMES H. WOLFE, III, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period that he remains suspended from practice and that he continue to comply with Rule 1:20-20; and it further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.